DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 5-6 and 11, drawn to a measuring device integrated into a vane, classified in F01D9/041.
II. Claim 7, drawn to a measuring device integrated into an annular space between stages, classified in F01D21/003.
III. Claim 8, drawn to a measuring device integrated into a bearing housing, classified in F01D25/16.
IV. Claim 9, drawn to a measuring device integrated into a rotating seal, classified in F01D11/02.
Claims 1-4 and 12-14 are considered generic.
The inventions are independent or distinct, each from the other because:
Inventions I-IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are classified in different search areas, as noted above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Timothy Klima on 30 November 2021, a provisional election was made without traverse to prosecute the invention I of a measuring device integrated into a vane, claims 1-6 and 11-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “air flow B” in Specification [0024]; full context: “the vane 102 is approached by an air flow B (still has to be added in the drawing) which is branched off from the core air flow A”. Fig 1 shows air flow B as a bypass air flow, which is consistent with p.12 of the specification. However, Fig 2A shows vane 102 approached by air flow A. A--.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) may be required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In [0024] “(still has to be added in the drawing)” should be removed.
Appropriate correction is required.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
In claim 1 at line 2, “wherein” should be corrected to --comprising--.
In claim 11 at line 2, “the secondary” should be corrected to --a secondary--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “air conducting device” is interpreted under 112(f) as a duct as disclosed in specification [0029] and/or an opening in a wall ([0008]).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air conducting device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 at line 5 recites the limitation “a cavity.” At the last two lines, claim 1 recites “the at least one cavity.” Thus, the number of cavities is unclear, and it is unclear whether these two recitations refer to the same feature.
Claim 2 at line 1 recites the limitation “the fluidic connection.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite.
Claim 2 at line 1 recites the limitation “the air-conducting device.” Claim 2 depends from claim 1, which recites “at least one air-conducting device.” Thus, the number of air-conducting devices is unclear, and it is unclear whether these two recitations refer to the same feature.
Claim 12 at line 1 recites the limitation “the at least one pressure sink.” Claim 12 depends from claim 1, which recites “a pressure sink.” Thus, the number of pressure sinks is unclear, and it is unclear whether these two recitations refer to the same feature.
Claim 14 recites the limitation “The measuring method.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. It further raises confusion as to whether this is an independent or a dependent claim. For the 
In Claim 14, the limitation “wherein a measurement of a physical and/or chemical state in at least one measuring space within the aircraft engine by at least one probe device” is unclear and appears to be incomplete. Examiner further notes that no method is recited here. For the purpose of examination, the limitation has been interpreted as and may be corrected to --measuring a physical and/or chemical state in at least one measuring space within the aircraft engine by at least one probe device--. It is generally recommended to rewrite claim 14 with method steps, such as --removing a gas flow via at least one air-conducting device--.
Claim 14 at line 5 recites the limitation “a cavity” and at the last line “the cavity.” At the last line, claim 14 further recites “the at least one cavity.” Thus, the number of cavities is unclear, and it is unclear whether these three recitations refer to the same feature.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 1 recites the broad recitation “a fluid flow”, and the claim also recites “a gas flow” which is the narrower statement of the range/limitation. Thus, it is unclear whether it is required for the fluid flow to be a gas flow.
In the present instance, claim 9 recites the broad recitation “a rotating seal”, and the claim also recites “a labyrinth seal” which is the narrower statement of the 
In the present instance, claim 11 recites the broad recitation “secondary air supply system”, and the claim also recites “an internal cooling and blockage air system” which is the narrower statement of the range/limitation. Thus, it is unclear whether the secondary air system must be an internal cooling and blockage air system.
In the present instance, claim 13 recites the broad recitation “an aircraft engine”, and the claim also recites “a fan transmission engine” which is the narrower statement of the range/limitation. Thus, it is unclear whether the aircraft engine is required to be a fan transmission engine.
In the present instance, claim 14 recites the broad recitation “a fluid flow”, and the claim also recites “a gas flow” and “an air flow” which is the narrower statement of the range/limitation. Thus, it is unclear whether it is required for the fluid flow to be a gas flow and/or an air flow.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The remaining rejected claims are rejected for their dependence on an indefinite claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fechner (US 2017/0184472).

    PNG
    media_image1.png
    261
    314
    media_image1.png
    Greyscale

Regarding claim 1, interpretation 1 of Fechner Fig 7 discloses:
A measuring device for an aircraft engine, wherein at least one probe device (51) for measuring a physical … state (temperature, [0029]) in at least one measuring space (at the tip of 51, within the vane) within the aircraft engine, wherein the at least one measuring space is fluidically connected (by 54) to a cavity (under blade platform or hot gas path in general), and
at least one air-conducting device (exhaust nozzle 19), which is fluidically coupled to the cavity in such a manner that a fluid flow, in particular a gas flow, can be removed from the at least one cavity to a pressure sink ([0038] “pressure .
Regarding claim 2, interpretation 1 of Fechner Fig 7 discloses:
the air-conducting device as the fluidic connection has a duct (exhaust nozzle 19) … between the cavity (under blade platform or hot gas path in general) and the pressure sink (ambient air).
Regarding claim 3, interpretation 1 of Fechner Fig 7 discloses:
the at least one probe device has a sensor for temperature ([0038] “detect hot gas”).
Regarding claim 4, interpretation 1 of Fechner Fig 7 discloses:
the at least one measuring space (at the tip of probe 51 in Fig 7) is arranged in a static part (30, [0059]) of the aircraft engine.
Regarding claim 5, interpretation 1 of Fechner Fig 7 discloses:
the at least one measuring space is arranged in a vane (30) of a turbine and/or of a compressor ([0024]) of the aircraft engine.
Regarding claim 6, interpretation 1 of Fechner Fig 7 discloses:
the vane is the first static vane of a low-pressure turbine (according to [0024], any vane) in the flow direction.
Regarding claim 11, interpretation 1 of Fechner Fig 7 discloses:
the at least one measuring space …is part of the secondary air supply system of the aircraft engine, in particular of an internal cooling ([0003]) and blockage (by flowing out, flow 41 blocks ingestion of hot gases from the hot gas path) air system (with flow 41, [0028]).
claim 12, interpretation 1 of Fechner Fig 7 discloses:
the at least one pressure sink (ambient air) is coupled fluid-mechanically to a bypass duct of the aircraft engine (see Fig 1, the bypass duct flows into the ambient air).
Regarding claim 13, interpretation 1 of Fechner Fig 7 discloses:
An aircraft engine (see fig 1, [0013]), in particular a fan (12) transmission (fan 12 is driven by medium or low pressure turbine) engine, having at least one measuring device according to Claim 1.
Regarding claim 14, interpretation 1 of Fechner Fig 7 discloses:
The measuring method for an aircraft engine, 
wherein 
a measurement of a physical … state (temperature [0029]) in at least one measuring space (at the tip of 51, within the vane) within the aircraft engine by at least one probe device (51), wherein the at least one measuring space is fluidically connected (by 54) to a cavity (under blade platform or hot gas path in general), and a fluid flow, in particular a gas flow, in particular an air flow, is removed via at least one air-conducting device (exhaust nozzle 19), which is fluidically coupled to the cavity, from the at least one cavity to a pressure sink ([0038] “pressure gradient” causes flow toward a pressure sink, in this case toward ambient air at the aft end of the turbine).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karafillis (US 2011/0002774).

    PNG
    media_image2.png
    560
    715
    media_image2.png
    Greyscale

Regarding claim 1, Karafillis discloses:
A measuring device for an aircraft engine (the fan referred to in [0003] marks this as an aircraft engine), wherein at least one probe device (pressure sensor 160, [0028]) for measuring a physical and/or chemical state in at least one measuring space (cavity 140) within the aircraft engine, wherein the at least one measuring space is fluidically connected to a cavity (interior of blow off valve 152), and
at least one air-conducting device (vent line 154), which is fluidically coupled to the cavity in such a manner that a fluid flow, in particular a gas flow, can be removed from the at least one cavity to a pressure sink ([0029]).
claim 2, Karafillis discloses:
the air-conducting device as the fluidic connection has a duct (154) … between the cavity and the pressure sink.
Regarding claim 3, Karafillis discloses:
the at least one probe device (160, [0028]) has a sensor for … pressure, particles ….
Regarding claim 4, Karafillis discloses:
the at least one measuring space (140) is arranged in a static part ([0025]) of the aircraft engine.



Claims 1-6, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardaker (GB 2,226,366)
[AltContent: textbox (C)]
    PNG
    media_image3.png
    483
    888
    media_image3.png
    Greyscale

claim 1, Hardaker discloses:
A measuring device for an aircraft engine (top of p.5, “fan”), wherein at least one probe device (thermocouple 324) for measuring a physical … state (temperature) in at least one measuring space (interior of stator blade 29) within the aircraft engine, wherein the at least one measuring space is fluidically connected (opening C shown in annotated Fig 1 above) to a cavity (247), and
at least one air-conducting device (251), which is fluidically coupled to the cavity in such a manner that a fluid flow, in particular a gas flow (p.9, end of first paragraph), can be removed from the at least one cavity to a pressure sink (gas path, and ultimately, ambient air, flow of air indicates movement toward a lower pressure).
Regarding claim 2, Hardaker discloses:
the air-conducting device as the fluidic connection has a duct (turbine casing as a duct that connects to ambient air at downstream/exhaust end) … between the cavity and the pressure sink.
Regarding claim 3, Hardaker discloses:
the at least one probe device has a sensor for temperature (thermocouple 324)….
Regarding claim 4, Hardaker discloses:
the at least one measuring space is arranged in a static part (stator blade 29) of the aircraft engine.
Regarding claim 5, Hardaker discloses:
the at least one measuring space is arranged in a vane (stator blade 29) of a turbine … of the aircraft engine.
Regarding claim 6, Hardaker discloses:
the vane is the first static vane of a low-pressure turbine in the flow direction (stator blade 29 is immediately upstream of the first stage 14 of the low pressure turbine).
Regarding claim 11, Hardaker discloses:
… the cavity (247) is part of the secondary air supply system of the aircraft engine, in particular of an internal cooling and blockage air system (see abstract).
Regarding claim 13, Hardaker discloses:
a fan transmission engine (top of p.5, “fan” driven by low pressure turbine shaft), having at least one measuring device according to Claim 1.
Regarding claim 14, Hardaker discloses:
The measuring method for an aircraft engine,
wherein
a measurement of a physical … state (temperature) in at least one measuring space (interior of 29) within the aircraft engine by at least one probe device (324), wherein the at least one measuring space is fluidically connected (at C in annotated Fig 1 above) to a cavity (247), and a fluid flow, in particular a gas flow, in particular an air flow, is removed via at least one air-conducting device (251), which is fluidically coupled to the cavity, from the at least one cavity to a pressure sink (gas path, and ultimately, ambient air, flow of air indicates movement toward a lower pressure).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim 1, interpretation 2 of Fechner Fig 7 discloses:
A measuring device for an aircraft engine, wherein at least one probe device (51) for measuring a physical and/or chemical state (temperature, [0029]) in at least one measuring space (labyrinth seal) within the aircraft engine, wherein the at least one measuring space is fluidically connected to a cavity (at the tip of 51 in Fig 7), and
at least one air-conducting device (54), which is fluidically coupled to the cavity in such a manner that a fluid flow, in particular a gas flow, can be removed from the at least one cavity to a pressure sink ([0038] “pressure gradient” causes flow toward a pressure sink).
In this interpretation, the probe is not arranged in the measuring space, but the probe is configured to indicate conditions in the measuring space, i.e. the labyrinth seal ([0038]). This particular interpretation does not allow Fechner to meet the limitations of claim 5 because the measuring space is not located within the vane.

    PNG
    media_image4.png
    431
    334
    media_image4.png
    Greyscale

Regarding claim 1, Fechner Fig 2 discloses:
A measuring device for an aircraft engine, wherein at least one probe device (51) for measuring a physical and/or chemical state (temperature, [0029]) in at least one measuring space (labyrinth seal) within the aircraft engine, wherein the at least one measuring space is fluidically connected to a cavity (i.e. the hot gas path), and
at least one air-conducting device (gas turbine engine exhaust nozzle 19, i.e. outlet at downstream end of engine, see Fig 1), which is fluidically coupled to the cavity in such a manner that a fluid flow, in particular a gas flow, can be removed from the at least one cavity to a pressure sink (ambient air).
Regarding claim 2, Fechner Fig 2 discloses:
the air-conducting device (exhaust nozzle 19) as the fluidic connection has a duct … between the cavity (hot gas path) and the pressure sink (ambient air).
Regarding claim 3, Fechner Fig 2 discloses:
the at least one probe device has a sensor for temperature ([0032]), pressure, particles ([0037]) and/or a chemical composition (oil vs air, [0036]).

Wigen (US 2015/0093244)

    PNG
    media_image5.png
    597
    217
    media_image5.png
    Greyscale

Regarding claim 1, Wigen discloses:
A measuring device (temperature sensor 100) for an aircraft engine (Fig 1 shows the sensor installed on an engine on the wing of an aircraft), wherein at least one probe device (temperature probe 128 [0030]) for measuring a physical (temperature) … state in at least one measuring space (between 132 and 128, see Fig 4) within the aircraft engine, wherein the at least one measuring space is fluidically connected to a cavity (112), and
at least one air-conducting device (outlets 116), which is fluidically coupled to the cavity in such a manner that a fluid flow, in particular a gas flow, can be removed from the at least one cavity to a pressure sink (as evidenced by the flow of air, outlet 116 leads to a place with lower pressure).
Yang (US 2005/0042075)
[AltContent: textbox (A)]
    PNG
    media_image6.png
    470
    542
    media_image6.png
    Greyscale

Regarding claim 1, Yang discloses:
A measuring device [capable of use] for an aircraft engine, wherein at least one probe device (pressure sensors 16) for measuring a physical … state in at least one measuring space (55, see Fig 3, [0025]) within the aircraft engine, wherein the at least one measuring space is fluidically connected to a cavity (55 is connected to 57 by holes 18 OR connected to space outside of shroud 36, where arrows indicate cooling air flowing into vane, see Fig 2), and
at least one air-conducting device (82, 84 in Fig 3 connected to 57 OR “A” in annotated Fig 2 above connected to space outside of shroud), which is fluidically coupled to the cavity in such a manner that a fluid flow, in particular a gas flow, can be removed from the at least one cavity to a pressure sink (the flow of air indicates that air is moving form a higher pressure to a lower pressure. In this case, the pressure sink is the hot gas flowpath and eventually the ambient air downstream of the turbine exhaust).
Regarding claim 2, Yang discloses:
the air-conducting device as the fluidic connection has a duct (OR “A” in annotated Fig 2 above connected to space outside of shroud) and/or an opening in a wall (82, 84 in Fig 3 connected to 57) between the cavity and the pressure sink.
Regarding claim 3, Yang discloses:
the at least one probe device has a sensor for … pressure…
Yang is believed to be applicable to any type of turbine, but the disclosure appears to relate to an industrial gas turbine for electricity production (see the Assignee, DOE Government interest, no fan or aircraft disclosure).



    PNG
    media_image7.png
    321
    423
    media_image7.png
    Greyscale

Regarding claim 1, Reeves discloses:
A measuring device for an aircraft engine (p.1 line 12), wherein at least one probe device (5, 6) for measuring a physical … state (pressure) in at least one measuring space (interior of jet pipe 1) within the aircraft engine, wherein the at least one measuring space is fluidically connected to a cavity (19), and
at least one air-conducting device (pipe to “B”), which is fluidically coupled to the cavity in such a manner that a fluid flow, in particular a gas flow, can be removed from the at least one cavity to a pressure sink (the flow of air indicates that air is moving form a higher pressure to a lower pressure).
Leogrande (cited on the IDS) discloses:
“Current methods of instrumentation in a turbine structure require that a hole be drilled in the metal structure to allow the sensor to function. The hole is required to permit communication with a target component. A mechanical connection is 
“The hole also creates a potential pathway for high pressure secondary cooling air used to cool the blade outer air seal to leak through the hole and into the gas path, creating a performance loss.” [0004]
Salles (US 2013/0340443) discloses an optical borescope for visual inspection of turbine components. A plug for a port for the borescope allows controlled leakage via grooves 82 for cooling of the port during operation of the turbine.

    PNG
    media_image8.png
    416
    396
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    266
    275
    media_image9.png
    Greyscale




    PNG
    media_image10.png
    504
    463
    media_image10.png
    Greyscale


Related Art
The following references are not available under 102(a)(1) or 102(a)(2), but are included here for their relevance.
Szarvasy (US 2021/0239277) discloses “If the inlet duct 52 is then blocked …with gas being sucked in via the outflow duct and then flowing via existing leaks L in the holder of the sensor element 51. The sensor element 51 would detect false measured temperature values.

    PNG
    media_image11.png
    594
    523
    media_image11.png
    Greyscale

Schesny (US 2016/0252017) discloses “the respective temperature sensors are influenced by cold leakage flow causing a measurement error, i.e. signaling a lower temperature… Because of the measurement error the actual TAT1 and actual TIT1 values increase leading to higher NOx emissions (and increased life time consumption of the machine).” ([0009], [0010])

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745